Citation Nr: 1124826	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for membranous glomerulonephritis.

2.  Entitlement to service connection for a muscle disorder.

3.  Entitlement to service connection for pernicious anemia and vitamin B-12 deficiency.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


REMAND

The Veteran had active military service from November 1978 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) following a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO in February 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  (Although an earlier request had been made for a Board hearing, when the Veteran appeared for the DRO hearing he withdrew his request for a Board hearing.)

The Board first notes that the Board's denial of the Veteran's claim for service connection for membranous glomerulonephritis, which was issued in June 2008, was subsequently affirmed by the United States Court of Appeals of Veterans Claims (Court) in May 2010.  The Board sent the Veteran a letter in September 2010 erroneously informing him that the Board's decision had been vacated and the case remanded by the Court.  The Board regrets the error made by its appellate team.  The Veteran is directed to the Court's May 2010 decision and August 2010 mandate.

In an October 2008 statement, the Veteran submitted new evidence concerning his previously denied claim for service connection for membranous glomerulonephritis.  In this case, based on the submission of the new evidence, the Board infers a petition to reopen his previously denied claim for service connection for membranous glomerulonephritis.  As this claim has not been adjudicated by the agency of original jurisdiction (AOJ), further action is required.  Because the claim will likely affect the adjudication of the issues addressed in the RO's March 2008 decision and appealed by the Veteran.  The claim to reopen is intertwined with the issues developed in the RO's 2008 statement of the case.

The Veteran has contended that he currently has a muscle disorder and pernicious anemia with vitamin B-12 deficiency that he believes warrant a grant of service connection.  Specifically, the Veteran claims that the disorders were caused by the long-term use of ibuprofen that was prescribed to treat the pain stemming from his service-connected left shoulder disability.  The RO denied the Veteran's claims on the basis that the Veteran was not found to have a muscle disorder and pernicious anemia with vitamin B-12 deficiency at the time of his separation from service.  However, the Veteran has stated in multiple submissions to VA, as well as at his February 2009 hearing, that he developed a muscle disorder and pernicious anemia with vitamin B-12 deficiency secondary to ibuprofen used to treat his service-connected left shoulder disability  The Board thus finds that consideration must be given to service connection for disability as secondary to service-connected left shoulder disability.  (The RO noted this in a November 2009 deferred rating decision when it decided to defer consideration of the claims until after the Court acted on the Board's 2008 decision.  This was done apparently because medical evidence was received that linked myopathy to membranous glomerulonephropathy, which in turn was linked to ibuprofen use to treat the service-connected disability.)  

Thus, as an initial matter, the Board finds that because the Veteran has not received proper notice regarding his claims for service connection for a muscle disorder and pernicious anemia with vitamin B-12 deficiency as secondary to service-connected left shoulder disability, the case must be remanded in order to comply with the statutory requirements of the Veterans Claims Assistance Act of 2000 (VCAA).  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the award).  Accordingly, the AOJ must, prior to re-adjudication in accordance with this remand, issue the Veteran a supplemental notice letter that specifically addresses claims for service connection for a muscle disorder and pernicious anemia with vitamin B-12 deficiency as secondary to service-connected left shoulder disability, to include the information and evidence needed to substantiate the claim, as well as notification of what evidence will be obtained by VA and what evidence the Veteran is responsible for submitting.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 3.317 (2010); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  The AOJ must specifically provide notification to the Veteran of the information and evidence needed to substantiate his secondary service connection claims.  After providing the required notice, the AOJ must attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159; see also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

At the DRO hearing held in February 2009, the Veteran reiterated his belief that his current muscle disorder and pernicious anemia with vitamin B-12 deficiency are related to the ibuprofen he was prescribed to treat his service-connected left shoulder disability.  Following the hearing, the Veteran was scheduled for a VA examination, which was conducted in September 2009.  In addition, following the hearing the RO obtained records of the Veteran's ongoing treatment at the St. Louis VA Medical Center (VAMC).  

VA regulations mandate that the AOJ must issue a supplemental statement of the case if the AOJ receives additional pertinent evidence after the most recent supplemental statement of the case is issued but before certifying the appeal to the Board.  See 38 C.F.R. § 19.31 (2010).  Here, despite the receipt of additional evidence from the St. Louis VAMC and receipt of the September 2009 VA examination report, the AOJ did not issue a supplemental statement of the case (SSOC) on the Veteran's claims of service connection for a muscle disorder and pernicious anemia with vitamin B-12 deficiency.  In that connection, it appears that the case was transferred to the Board before the RO had opportunity to complete the adjudication process.  This may have occurred because the Board incorrectly believed that the Court had vacated the Board's 2008 decision.  Nevertheless, in order to afford the Veteran the process required by regulation, the claim must be remanded for re-adjudication and the issuance of a supplemental statement of the case.  In conducting the requisite adjudication, including the issuance of an SSOC, the Board calls the RO's attention to the private opinion submitted by the Veteran in October 2008 suggesting an etiological link between the Veteran's membranous glomerulonephritis and the ibuprofen prescribed to treat his service-connected left shoulder disability, as well as the findings of the VA examiner in September 2009 that his current muscle disorder is attributable to his membranous glomerulonephritis, which the VA examiner also found to be etiologically related to the ibuprofen prescribed for his service-connected left shoulder disability.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  The Veteran must also be provided specifically with notice concerning the information and evidence needed to substantiate a secondary service connection claim.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  The October 2008 submission should be taken to represent an application to reopen a claim of service connection for membranous glomerulonephritis and adjudicated as an issue intertwined with the current issues developed for appellate review.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

